On Application for Rehearing.
Per Curiam.
In our original opinion we cited Section 68 of Act 42 of 1871, p. 122. We should have cited Act 96 of 1877, *148Section 97, p. 157, which became effective April 20th, 1877, and governed the forfeiture herein upheld.
Opinion and decree, February 28th, 1916.
Writ denied, March 22nd, 1916.
The cases in 135 La., 976 and 136 La., 52, have no application here. The doctrine of those cases had already been applied by the Court before those decisions had been rendered, viz: that a defective description could not be supplemented by recourse to an equally defective name (See Purcell vs. Donaldson, No. 5960, January 12th 1914.)
Here we find the description good.
Rehearing refused.